UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6679


CALVIN S. WEDINGTON,

                Plaintiff - Appellant,

          v.

UNNAMED DEPUTY U.S. MARSHAL, First; UNNAMED DEPUTY U.S.
MARSHAL, Second; LORETTA E. LYNCH; KENNY ATKINSON; USA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03301-BO)


Submitted:   October 14, 2016             Decided:   October 28, 2016


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin S. Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Calvin Scott Wedington appeals from the district court’s

order    dismissing      pursuant         to    28       U.S.C.       § 1915(g)      (2012)     his

civil action filed under Bivens v. Six Unknown Named Agents of

Fed.    Bureau    of    Narcotics,        403 U.S. 388       (1971).        On   appeal,

Wedington fails to explain how the district court erred in its

dismissal    decision.           Wedington           thus       has    forfeited       appellate

review of the court’s order.                     See 4th Cir. R. 34(b); Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009);    Williams      v.    Giant       Food      Inc.,       370 F.3d 423,      430   n.4

(4th Cir.    2004).          Accordingly,           we    grant       leave    to    proceed     in

forma     pauperis      and    affirm          the       district        court’s       judgment.

We deny Wedington’s motions to appoint counsel and dispense with

oral    argument       because      the    facts          and     legal       contentions       are

adequately       presented     in    the       materials          before      this    court     and

argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                2